FILED: July 9, 2020

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                            No. 18-2486
                                        (8:17-cv-01596-PJM)


In re: DONALD J. TRUMP, President of the United States of America, in his
official capacity and in his individual capacity,

                        Petitioner.

------------------------------------------------------------

PROFESSOR CLARK D. CUNNINGHAM; PROFESSOR JESSE EGBERT,

                        Amici Curiae,

SCHOLAR SETH BARRETT TILLMAN; JUDICIAL EDUCATION PROJECT,

                        Amici Supporting Petitioner,

FORMER NATIONAL SECURITY OFFICIALS; COMMONWEALTH OF
VIRGINIA; THE NISKANEN CENTER; REPUBLICAN WOMEN FOR
PROGRESS; CHERI JACOBUS; TOM COLEMAN; EMIL H. FRANKEL; JOEL
SEARBY; ADMINISTRATIVE LAW, CONSTITUTIONAL LAW, AND
FEDERAL COURTS SCHOLARS; CERTAIN LEGAL HISTORIANS,

                        Amici Supporting Respondents.

                                       ___________________

                                            ORDER
                                       ___________________

        Upon consideration of submissions relative to the motion to extend the stay pending

further proceedings at the Supreme Court in any petition arising from No. 18-2486, the

Court grants the motion.
      Entered at the direction of Judge Motz with the concurrences of Chief Judge

Gregory, Judges Wilkinson, Niemeyer, King, Agee, Keenan, Diaz, Floyd, Thacker, Harris,

Richardson, Quattlebaum, and Rushing. Judge Wynn voted to deny the motion.

                                       For the Court

                                       /s/ Patricia S. Connor, Clerk




                                          2